Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-24 and 52-54 directed to Species A non-elected without traverse.  Accordingly, claims 1-24 and 52-54 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 25-51 and 55-57 are allowed.  
Claim 25 is allowed since none of the prior art, alone or in combination, teaches 	an apparatus comprising:  
an ultrasonic sensor system, comprising: 
an ultrasonic transceiver layer; 
a thin-film transistor (TFT) layer proximate a first side of the ultrasonic transceiver layer; and 
a high-impedance layer proximate a first area of a second side of the ultrasonic transceiver layer, wherein the high-impedance layer has a higher acoustic impedance than an adjacent layer and wherein the first area corresponds to a low-frequency area of the ultrasonic sensor system.
Claim 55 is allowed since none of the prior art, alone or in combination, teaches a method of controlling an ultrasonic sensor system, the method comprising:
controlling an ultrasonic transceiver layer to transmit an ultrasonic wave, a first portion of the ultrasonic wave being transmitted in a first direction through a thin-film transistor (TFT) layer, the first portion of the ultrasonic wave comprising a first peak frequency, wherein a second portion of the ultrasonic wave is transmitted in a second direction towards a high-impedance layer and wherein the high-impedance layer and one or more layers between the high-impedance layer and the ultrasonic transceiver layer are configured to cause a reflected second portion of the ultrasonic wave to comprise a second peak frequency that is lower than the first peak frequency; and
receiving, from the ultrasonic transceiver layer, first signals corresponding to reflections of the first portion of the ultrasonic wave from a surface of a portion of a target object positioned on an outer surface of an apparatus that includes the ultrasonic sensor system;
receiving, from the ultrasonic transceiver layer, second signals corresponding to reflections of the second portion of the ultrasonic wave from an interior of the portion of the target object; and
performing an authentication process that is based, at least in part, on the first signals and the second signals.
Claims 26-51 and 56-57 are allowed for being dependent upon aforementioned independent claims1 and 55.  
The closest prior art by Buchan (US 2017/0364726 A1) discloses an apparatus comprising: an ultrasonic sensor system, comprising: an ultrasonic transceiver layer; a thin-film transistor (TFT) layer proximate a first side of the ultrasonic transceiver layer; and a low-impedance barrier proximate a first area of a second side of the ultrasonic transceiver layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2021/0278927 A1 to Jennings et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624